Citation Nr: 0009775	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-18 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected pyelonephritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, denied an increased (compensable) disability evaluation 
for service-connected pyelonephritis.


REMAND

In October 1998, the RO issued a Statement of the Case 
addressing, in pertinent part, the issue of entitlement to an 
increased (compensable) disability evaluation for service-
connected pyelonephritis.  Thereafter, the appellant 
underwent a variety of VA medical examinations, including his 
February 1999 VA genitourinary examination, February 1999 VA 
heart and hypertension examination; March 1999 VA 
genitourinary examination, and April 1999 VA heart and 
hypertension examination.  A Supplemental Statement of the 
Case, addressing this additional evidence, has not been 
issued.

Pursuant to 38 C.F.R. § 19.31, a "Supplemental Statement of 
the Case, so identified, will be furnished to the appellant 
and his or her representative, if any, when additional 
pertinent evidence is received after a Statement of the 
Case."  In his written brief presentation, dated in March 
2000, the appellant's representative contended, and the Board 
agrees, that the additional VA examinations are relevant to 
the issue on appeal.  In this regard, the RO granted service 
connection for conditions secondary to the appellant's 
service-connected pyelonephritis based upon these additional 
VA examinations.  Accordingly, the RO must review the 
additional evidence contained herein and issue a Supplemental 
Statement of the Case addressing the same.

Pursuant to the provisions of 38 C.F.R. § 19.9(a), "[i]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Thus, the Board remands this matter to the RO for 
the following actions:

The RO should readjudicate the 
appellant's claim for an increased 
(compensable) disability rating for 
service-connect pyelonephritis, and if 
the appellant remains dissatisfied with 
the outcome of the adjudication of his 
claim, both the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case 
covering all the pertinent evidence, law 
and regulatory criteria.  They should 
also be afforded a reasonable period of 
time in which to respond.

The purpose of this REMAND is to afford the appellant due 
process of law. No inference should be drawn regarding the 
merits of the claim, and no action is required of the 
appellant until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




